NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 31 May 2022, has been entered into record.  In this amendment, claims 1, 11, and 20 have been amended, claims 3 and 13 have been canceled, and claims 21-26 have been added.

Claims 1, 2, 4-12, and 14-26 are presented for examination.

Response to Arguments
With regards to the objection to the drawings, the applicant has submitted amendments, and the examiner hereby withdraws the objection.
Applicant’s arguments, filed 31 May 2022, with respect to claims 1, 2, 4-12, and 14-20 have been fully considered and are persuasive.  The rejection of 30 March 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-12, and 14-26 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 31 May 2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kundu et al. (US 2020/0358796 A1) discloses a system and method for deep learning-based similarity evaluation in decentralized identity graphs.
Polish et al. (US 2022/0014571 A1) discloses a system and method for real-time event and participant communication systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431